DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendments
Applicant’s amendments and remarks filed 11/30/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, see Remarks page 7-16, filed 11/30/2021, with respect to the rejection of the claims 1, 3, 5, 7-12 and 15-16 under 35 U.S.C. 103 have been fully considered and are persuasive.
In regard to claim 1, the examiner acknowledges that although the primary reference of Benaron teaches that the nibbling probe can be used in a lumpectomy to nibble out tumor tissue, identified as containing contrast agent to assure “the margins of resection may be made clear of disease [Column 15, lines 22-32], this reference does not teach or enable measuring the resection margin as a function of a depth position of the needle tip relative to the tissue surface to actually assess the sufficiency of the depth of the resection margin to assure the disease will not spread to surrounding tissue and that no more resection margin depth than is necessary is removed to safely minimize the removal of healthy tissue. 
Furthermore, the examiner acknowledges that the secondary reference of Sarvazyan does not teach measuring any specific depth where a tumor starts below the skin and that the alleged tissue engaging surface is not used to measure a resection margin. Additionally, this reference does not measure any specific resection margin between a target location and a point of entry.

The applicant argues that the rejection of claim 1 was made according to impermissible hindsight. The examiner respectfully acknowledges that the rejection in view of Benaron, Sarvazyan and Tapalian was made with impermissible hindsight and does not necessarily take into account the specific teachings of the each of the references when combining the references. The examiner acknowledges that the cited references do not involve measuring a tissue as a function of depth transverse to the tissue surface, in particular an optical probe configured to guide a needle with a single optical waveguide transverse to the tissue surface for measuring light interacting exclusively at the tip as a function of a depth signal calculated specifically as a function of a variable distance between the needle tip and the tissue engaging surface. Additionally, the cited references so not teach measuring a resection margin of a tissue sample to assess the sufficiency of the resection margin.
Therefore, the rejection of claim 1 is withdrawn. 
In regard to claims 3, 5, and 7-12, the rejections of these claims are also withdrawn due to their dependency on claim 1. 
In regard to claim 16, the applicant argues that the freely adjustable needle orientation which can be perpendicular is not the same as a needle guiding structure which is fixedly arranged in the housing normal to a reference plane formed by the planar tissue engaging surface. The examiner respectfully acknowledges that the ball and socket joint in Sarvazyan (15, 65 shown in FIG. 1 and 6A respectively) was interpreted to correspond to a needle guiding structure. Since the ball and socket joint allows adjusting of the angular orientation of the needle relative to the sensing surface to aim the needle at the target lesion, the examiner acknowledges that the ball and socket joint is not fixedly arranged in the housing normal to a reference plane formed by the planar tissue engaging surface.

In regard to claim 13, the examiner acknowledges that the primary reference of Benaron does not teach the underlined elements. The applicant argues that the underlined elements would not be obvious in view of Sarvazyan, Tapalian and Peppou because the combination creates an artificial divide in the individual method steps. The examiner respectfully agrees with the applicant and acknowledges that the references of Benaron, Sarvazyan and Tapalian are directed to in-vivo measurements rather than an ex-vivo measurement as required by the claim. 
Additionally, the applicant argues that the Peppou reference teaches away from a probe measuring only at the position of the needle tip since tissue information is “gathered across the entire needle length” [Peppou: Abstract]. The examiner respectfully acknowledges that the mark 34 shown in FIG. 5 acts as a tissue engaging surface that corresponds to the acceptable excision margin and therefore, the resection margin is not determined by recording the spectral measurements as a function of a depth position of the needle tip relative to the tissue engaging surface.
In regard to claims 14, 18-19, the rejections of these claims are also withdrawn due to their dependency on claim 13. 
In regard to claim 15, this claim is directed to a non-transitory computer readable medium with software instructions which carries out limitations similar to those disclosed in claims 1 and 13. The applicant argues that there is no evidence of any motivation in the prior art that would lead a skilled person to write such specific software instructions as claimed. The examiner respectfully agrees.
Therefore, the rejection of claim 15 is withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “An optical prove for measuring a resection margin of a tissue sample to assess a sufficiency of the resection margin […] a single optical waveguide disposed inside the needle and arranged to transmit light through the needle, wherein a distal end of the single optical waveguide is disposed at the needle tip to allow light to exit the distal end at the needle tip, and re-enter the distal end at the needle tip after having exclusively interacted with a region of the tissue sample substantially localized at a depth position of the needle tip to measure the resection margin […] wherein the depth signal is calculated as a function of a variable distance between the needle tip and the tissue engaging surface to assess the sufficiency of the resection margin”.
Although the prior art reference of Peppou US 20160008057 A1 does disclose “a method for intra-operatively determining the margins of cancerous tissue during resection of the cancerous tissue includes the step of inserting an optical probe […]” [0007], this reference requires a plurality of optical fiber sets, rather than a single optical waveguide. Furthermore, since the probe is inserted to a predetermined depth, it is not necessary to have a “sensor configured to generate the depth signal by measuring a translation of the needle relative to the tissue engaging surface” as recited in claim 1. 
Although Spiteri et al. US 20080171949 A1 “Spiteri” does include a “centrally positioned optical fibre 201 used to transmit and receive optical signals” [0044], it would not be obvious to combine .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793